            Case 1:20-cv-03793-LGS Document 8 Filed 06/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LEE TRAIL,                                                   :
                                              Plaintiff,      :    20 Civ. 3793 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 CITY OF NEW YORK,                                            :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order at Dkt. No. 6, dated May 18, 2020, explained that pro se Plaintiff

submitted an IFP application but did not submit a prisoner authorization. Pro se Plaintiff was

directed to either pay the filing fees or complete and submit the prisoner authorization within

thirty days of the date of the Order, or by June 17, 2020. The Order explained that if pro se

Plaintiff failed to comply within the time allowed, the action would be dismissed. Pro se

Plaintiff was also directed to notify in writing of his change of address upon release, which,

according to the New York City Department of Corrections inmate look-up service, occurred on

June 9, 2020;

        WHEREAS, pro se Plaintiff has not timely paid the filing fees, submitted the prisoner

authorization or otherwise been in communication with the Court. It is hereby

        ORDERED that, because pro se Plaintiff has missed the deadline in the Order at Dkt.

No. 6 and does not appear to be reachable, this case is DISMISSED without prejudice. Pro se

Plaintiff may file a letter with the pro se office seeking to restore this action within thirty (30)

days, or by July 20, 2020. All pending deadlines are CANCELLED.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
          Case 1:20-cv-03793-LGS Document 8 Filed 06/19/20 Page 2 of 2



not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

       The Clerk of Court is respectfully directed to close this action. The Clerk of Court is also

respectfully directed to mail a copy of this order to pro se Plaintiff and note service on the

docket. The order should be mailed to the following address: 103-07 Flatlands Ave., Apt. 5E,

Brooklyn, NY 11236.


Dated: June 19, 2020
       New York, New York




                                                  2
